Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-4, 6-20, 22,24-31, 33-47, 49, 51-58, 60-74, 76-87 are pending
Claims 5, 21,23,32,48,50,59,75,77 are canceled.
Claim 85-87 have been added.
Claim 1,6-11,15,16,20,22,24,25,27,28,33-38,42,43, 46,49,51,52,54,55,60-65,69,70,74, 76,78,79,81-84 have been amended.
Claims 1-4, 6-20, 22,24-31, 33-47, 49, 51-58, 60-74, 76-87 are rejected

Response to Arguments
The 101 rejection of claims 82-84 has been withdrawn in light of applicant amendment of claims 82-84. 
Applicant’s arguments with respect to claim(s) 1-4, 6-20, 22,24-31, 33-47, 49, 51-58, 60-74, 76-87 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-13,15-18,20,22-30, 32-40, 42-45, 47,49-57, 59-67, 69-72,74,76-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-PG-PUB 2021/0168648 A1) and in view of Ashraf et al. (WO2020/064304 A1) relying on provisional application 62/738336.

















The invention is about communication based on radio signal measurement and is shown in fig. 6 below

    PNG
    media_image1.png
    776
    886
    media_image1.png
    Greyscale







The primary reference Lee is about method and device for receiving feedback signal and is shown in fig. 10 below

    PNG
    media_image2.png
    776
    886
    media_image2.png
    Greyscale







The secondary reference Ashraf is about system and method for groupcast retransmission and is shown in 11

    PNG
    media_image3.png
    765
    488
    media_image3.png
    Greyscale






As to claim 1. Lee teaches a method of wireless communication at a receiving device (Lee fig. 10 a Rx ue and see also [0132]), comprising: 
	receiving(Lee fig.10 1001  [0132] message being to send to Rx Ue i.e. being received from Rx Ue), from a transmitting device at least a portion of a message(Lee fig.10 1001 message being to send to Rx Ue i.e. being received from Rx Ue and [0132]  predetermined signal being sent to multiple RxUe i.e. a service group see also [0128] groupcast), for a service group (looking at applicant specification in [0063] as filed the service group is described as one or more Ues therefore Lee teaches [0132] Tx Ue transmitting RS signal to multiple Rx Ues i.e. service group) 
wherein the message comprises a device-to-device (D2D) message (Lee [0164] d2d communication); 
measuring a signal strength for the received message received from the transmitting device (Lee fig. 10, 1002 [0132] a feedback being sent to transmitting device based on a comparison of a RSRP and a threshold); 
determining whether the apparatus is within a range of the transmitting device based on the measured signal strength for the received message (Lee fig. 10 [0132] RSRP of the received signal being compared to a RSRP threshold i.e. if RSRP is higher than the RSRP threshold indicate that the Rx Ue is within a predetermined range see also [0146]); and 

However, Ashraf from a similar field of endeavor teaches transmitting feedback to the transmitting device when the apparatus is within the range of the transmitting device based on the measured signal strength being greater than a threshold (Ashraf page 11 paragraph 2 ack/nack being a function of communication range which is tight to receive signal quality i.e. RSSI or RSRP   see also provisional page 6 paragraph 5).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ashraf and the teaching of Lee to use a threshold in order to determine a range based on which a decision is made to send feedback or not. Because Ashraf teaches a method of improving efficient and saving resources for ack/nack feedback, thus providing efficient spectrum utilization (Ashraf page 3 paragraph 3, 4).

As to claim 2. The combination of Lee and Ashraf teaches all the limitation of parent claim 1, Lee teaches wherein the feedback comprises Hybrid Automatic Repeat Request (HARQ) feedback (Lee [0053] HARQ).

As to claim 3. The combination of Lee and Ashraf teaches all the limitation of parent claim 1, Lee teaches wherein the signal strength measured for the received message comprises at least one of a Received Signal Strength Indicator (RSSD, a Reference Signal Received Power (RSRP) (Lee [0054] RSRP), or a combination of the RSSI and the RSRP.

As to claim 6. The combination of Lee and Ashraf teaches all the limitation of parent claim 5, 
Lee teaches further comprising: 
transmitting negative Hybrid Automatic Repeat Request (HARQ) feedback to 
the transmitting device in response to the received message is not correctly received (Lee [0053] NACK i.e. negative HARQ and HARQ being used for error control); or
 transmitting positive HARQ feedback to the transmitting device if the received message being correctly received.

As to claim 7. The combination of Lee and Ashraf teaches all the limitation of parent claim 5, 
Lee teaches further comprising skipping transmission of the feedback in response to the signal strength measured for an additional received message being below the threshold (Lee [0141] a determination of whether to resend data based on measured RSRP and fig. 10, 1002 [0132] a feedback being sent to transmitting device based on a comparison of a RSRP and a threshold).

As to claim 8. The combination of Lee and Ashraf teaches all the limitation of parent claim 5, 
Lee teaches wherein the threshold is based on a quality of service parameter (Lee [0137] parameter indicating priority).

As to claim 9. The combination of Lee and Ashraf teaches all the limitation of parent claim 5, 
Lee teaches wherein the threshold is based on an the range for the received message (Lee fig. 10 [0132] RSRP of the received signal being compared to a RSRP threshold i.e. if RSRP is higher than the RSRP threshold indicate that the Rx Ue is within a predetermined range see also [0146]);

As to claim 10. The combination of Lee and Ashraf teaches all the limitation of parent claim 5, 
Lee teaches wherein the threshold is configured at the receiving device (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue).

As to claim 11. The combination of Lee and Ashraf teaches all the limitation of parent claim 5, 
Lee teaches further comprising:
receiving a parameter from the transmitting device (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue), wherein the threshold is based at  (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue).

As to claim 12. The combination of Lee and Ashraf teaches all the limitation of parent claim 5, 
Lee teaches wherein the parameter is comprised in the received message (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue).

As to claim 13. The combination of Lee and Ashraf teaches all the limitation of parent claim 12, 
Lee teaches wherein the received message further comprises group identifier (ID) information for the service group (Lee [0086] a group destination ID).

As to claim 15. Lee teaches a method of wireless communication at a transmitting device (Lee fig.11 and [0145] a Tx Ue which works according to a method), comprising:
determining an intended range for a service group (Lee [0144] and fig.11 step 1101 and [0145] determination of a range taking place based on RSRP measurement or threshold and a determination being made whether to send a feedback based on a threshold see also [0135] [0136]);
transmitting a message for the service group based (Lee fig. 11 [0144][0145] a transmit power being determined by the Tx Ue and a transmission taking place to a RxUe using the determined transmit power see also fig.10 [0132] a ue transmitting a message to a plurality of Rx Ue i.e. a service group and see also [0128] groupcast), at (Lee [0144] a transmit power level which correspond to a range), wherein the message comprises a device-to-device (D2D) message(Lee [0164] d2d communication);
and 
providing a parameter for a signal strength threshold associated with the service group (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue). 
wherein feedback to the message is requested from the service group when a measured signal strength of the message is greater than the signal strength threshold (Looking at applicant specification [0080] the limitation is implemented by informing receiving Ue a parameter providing a parameter threshold based on which receiving Ue will decide to send feedback based on this Lee [0135] a signaling indicating RSRP threshold for harq feedback based on which Rx Ue will decide to send feedback or not see also [0136]).
Lee does not expressly teach feedback from service group 
However, Ashraf from a similar field of endeavor teaches feedback from service group (Ashraf page 9 paragraph 6 feedback from groupcast recipient of a message see also provisional page 5 paragraph 11).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ashraf and the teaching of Lee to use a threshold in order to determine a range based on which a decision is made to send feedback or not. Because Ashraf teaches a method of  (Ashraf page 3 paragraph 3, 4).

As to claim 16. The method of claim 15, wherein the transmitting device provides a parameter associated with the signal strength threshold for the service group in a control portion of the message (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue see also and [0135] a signaling indicating RSRP threshold for harq feedback via RRC signaling based on which Rx Ue will decide to send feedback or not see also [0136]).

As to claim 17. The method of claim 15, wherein the parameter is comprised in the message (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue).

As to claim 18. The method of claim 17, wherein the message further comprises an information element associated with a group identifier (ID) for the service group (Lee [0086] a group destination ID).

As to claim 20. Lee teaches a method of wireless communication at a transmitting device (Lee fig.11 and [0145] a Tx Ue which works according to a method), comprising:
 transmitting a message to a service group for an intended range (Lee fig. 11 [0144] [0145] a transmit power being determined by the Tx Ue and a transmission taking place to a RxUe using the determined transmit power see also fig.10 [0132] a ue transmitting a message to a plurality of Rx Ue i.e. a service group and see also [0128] groupcast), wherein the message comprises a device-to-device (D2D) message (Lee [0164] d2d communication); 
receiving Hybrid Automatic Repeat Request (HARQ) feedback from at least one receiving device (Lee [0127] a ack/nack being received);
 measuring a signal strength for the HARQ feedback (Lee [0128] Tx Ue measuring Rx power of feedback and determination being done whether Rx Ue is in coverage and [0142] see also [0152]); 
Lee does not teach and resending the message based on combined HARQ feedback from the service group having the measured signal strength greater than a threshold.
However, Ashraf from a similar field of endeavor teaches and resending the message based on combined HARQ feedback from the service group having the measured signal strength greater than a threshold (Ashraf page 24 paragraph 3 message being retransmitted based on a combined energy/power of a plurality of ack see also page 6 paragraph 2).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ashraf and the teaching of Lee to use a threshold in order to determine a range based on which a decision is made to send feedback or not. Because Ashraf teaches a method of improving efficient and saving resources for ack/nack feedback, thus providing efficient spectrum utilization (Ashraf page 3 paragraph 3, 4).


 
As to claim 22. The combination of Lee and Ashraf teaches all the limitation of parent claim 20, 
Lee teaches wherein the HARQ feedback comprises negative HARQ feedback (Lee [0053] NACK i.e. negative HARQ). 

As to claim 24. Lee teaches all the limitations of parent claim 22 Lee teaches wherein the transmitting device determines to refrain from resending an additional message in response to the signal strength measured for the negative HARQ feedback for the additional message being below the threshold (Lee [0141] a determination of whether to resend data based on measured RSRP).

As to claim 25. The combination of Lee and Ashraf teaches all the limitation of parent claim 22, 
Lee teaches wherein the threshold is based on at least one of the range for the message (Lee [0045] a coverage within which node is capable of transmitting valid signal), a quality of service for the message, or a combination of the range and the quality of service.

As to claim 26. The combination of Lee and Ashraf teaches all the limitation of parent claim 20, 
(Lee [0054] RSRP), or a combination.

As to claim 27. The combination of Lee and Ashraf teaches all the limitation of parent claim 20, 
Lee teaches further comprising: providing a parameter for a signal strength threshold associated with the service group in a control portion of the message (Lee [0141] a Tx parameter related to a transmit power i.e. a range and [0144] Tx power (range) and [0135] a signaling indicating RSRP threshold for harq feedback via RRC signaling based on which Rx Ue will decide to send feedback or not see also [0136]).

As to claim 28. Lee teaches an apparatus for wireless communication (Lee fig. 10 a Rx ue and see also [0132]), comprising: 
a memory (Lee fig. 16 a memory 130); and 
at least one processor coupled to the memory (Lee fig.16 processor 120), the at least one processor (Lee fig. 16 processor and memory 130, 120) configured to: 
receive (Lee fig.10 1001 [0132] message being to send to Rx Ue i.e. being received from Rx Ue), from a transmitting device at least a portion of a message for a service group (Lee fig.10 1001 message being to send to Rx Ue i.e. being received from Rx Ue and [0132] predetermined signal being sent to multiple RxUe i.e. a service group see also [0128] groupcast), wherein the message comprises a device-to-device (D2D) message (Lee [0164] d2d communication); 
(Lee fig. 10, 1002 [0132] a feedback being sent to transmitting device based on a comparison of a RSRP and a threshold); 
determine the apparatus is within a range of the transmitting device based on the measured signal strength for the received message (Lee fig. 10 [0132] RSRP of the received signal being compared to a RSRP threshold i.e. if RSRP is higher than the RSRP threshold indicate that the Rx Ue is within a predetermined Lee teaches a range being determined when received signal quality is above a certain threshold but  Lee does not expressly teach  transmitting feedback to the transmitting device when the apparatus is within the range of the transmitting device based on the measured signal strength being greater than a threshold 
However, Ashraf from a similar field of endeavor teaches transmitting feedback to the transmitting device when the apparatus is within the range of the transmitting device based on the measured signal strength being greater than a threshold (Ashraf page 11 paragraph 2 ack/nack being a function of communication range which is tight to receive signal quality i.e. RSSI or RSRP   see also provisional page 6 paragraph 5).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ashraf and the teaching of Lee to use a threshold in order to determine a range based on which a decision is made to send feedback or not. Because Ashraf teaches a method of improving efficient and saving resources for ack/nack feedback, thus providing efficient spectrum utilization (Ashraf page 3 paragraph 3, 4).

As to claim 29. The combination of Lee and Ashraf teaches all the limitation of parent claim 28, 
Lee teaches wherein the feedback comprises Hybrid Automatic Repeat Request (HARQ) feedback (Lee [0053] HARQ).

As to claim 30. The combination of Lee and Ashraf teaches all the limitation of parent claim 28, 
Lee teaches wherein the signal strength measured for the received message comprises at least one of a Received Signal Strength Indicator (RSSD, a Reference Signal Received Power (RSRP) (Lee [0054] RSRP), or a combination of the RSSI and the RSRP.

As to claim 33. The combination of Lee and Ashraf teaches all the limitation of parent claim 32, 
Lee teaches wherein the at least one processor are further configured to:
 transmit negative Hybrid Automatic Repeat Request (HARQ) feedback to the transmitting device in response to the received message not being correctly received (Lee [0053] NACK i.e. negative HARQ); or 
transmit positive HARQ feedback to the transmitting device in response to the received message being correctly received.

As to claim 34. The combination of Lee and Ashraf teaches all the limitation of parent claim 32, 
Lee teaches wherein the apparatus is configured to skip transmitting the feedback in response to the signal strength measured for an additional received message being below the threshold (Lee [0141] a determination of whether to resend data based on measured RSRP).

As to claim 35. The combination of Lee and Ashraf teaches all the limitation of parent claim 28, 
Lee teaches wherein the threshold is based on a quality of service parameter (Lee [0137] parameter indicating priority).

As to claim 36. The combination of Lee and Ashraf teaches all the limitation of parent claim 28, 
Lee teaches wherein the threshold is based on the range for the received message (Lee fig. 10 [0132] RSRP of the received signal being compared to a RSRP threshold i.e. if RSRP is higher than the RSRP threshold indicate that the Rx Ue is within a predetermined range see also [0146]).

As to claim 37. The combination of Lee and Ashraf teaches all the limitation of parent claim 32, 
Lee teaches wherein the threshold is configured at the apparatus (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue).

As to claim 38. The combination of Lee and Ashraf teaches all the limitation of parent claim 28, 
Lee teaches wherein the at least one processor are further configured to: receive a parameter from the transmitting device (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue)., wherein the threshold is based at least in part on the parameter (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue).

As to claim 39. The combination of Lee and Ashraf teaches all the limitation of parent claim 38, 
Lee teaches wherein the parameter is comprised in the received message (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue).

As to claim 40. The combination of Lee and Ashraf teaches all the limitation of parent claim 39, 
Lee teaches wherein the received message further comprises group identifier (ID) information for the service group (Lee [0086] a group destination ID).

As to claim 42. Lee teaches an apparatus for wireless communication, comprising: 
a memory (Lee fig. 16 a memory 130); and 
 (Lee fig. 16 processor and memory 130, 120), the memory and the at least one processor (Lee fig. 16 processor and memory 130, 120), configured to: 
determine an intended range for a service group (Lee [0144] and fig.11 step 1101 and [0145] determination of a range taking place based on RSRP measurement or threshold and a determination being made whether to send a threshold based on a threshold see also [0135] [0136]);
transmit a message for the service group based (Lee fig. 11 [0144][0145] a transmit power being determined by the Tx Ue and a transmission taking place to a RxUe using the determined transmit power see also fig.10 [0132] a ue transmitting a message to a plurality of Rx Ue i.e. a service group and see also [0128] groupcast), at least in part, on the intended range (Lee [0144] a transmit power level which correspond to a range), wherein the message comprises a device-to-device (D2D) message(Lee [0164] d2d communication);
and 
provide a parameter for a signal strength threshold associated with the service group (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue).
wherein feedback to the message is requested from the service group when a measured signal strength of the message is greater than the signal strength threshold (Looking at applicant specification [0080] the limitation is implemented by informing receiving Ue a parameter providing a parameter threshold based on which receiving Ue will decide to send feedback based on this Lee [0135] a signaling indicating RSRP threshold for harq feedback based on which Rx Ue will decide to send feedback or not see also [0136]).
Lee does not expressly teach feedback from service group 
However, Ashraf from a similar field of endeavor teaches feedback from service group (Ashraf page 9 paragraph 6 feedback from groupcast recipient of a message see also provisional page 5 paragraph 11).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ashraf and the teaching of Lee to use a threshold in order to determine a range based on which a decision is made to send feedback or not. Because Ashraf teaches a method of improving efficient and saving resources for ack/nack feedback, thus providing efficient spectrum utilization (Ashraf page 3 paragraph 3, 4).

As to claim 43. The combination of Lee and Ashraf teaches all the limitation of parent claim 42, 
Lee teaches wherein the at least one processor the is configured to provide the parameter associated with the signal strength threshold associated with the service group (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue).

As to claim 44. The combination of Lee and Ashraf teaches all the limitation of parent claim 42, 
Lee teaches wherein the parameter is comprised in the message (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue).

As to claim 45. The combination of Lee and Ashraf teaches all the limitation of parent claim 44, 
Lee teaches wherein the message further comprises an information element associated with a group identifier (ID) for the service group (Lee [0086] a group destination ID).

As to claim 47. Lee teaches an apparatus for wireless communication (Lee fig.11 and [0145] a Tx Ue which works according to a method), comprising: 
a memory (Lee fig. 16 a memory 130); and 
at least one processor coupled to the memory (Lee fig.16 processor 120), the at least one processor (Lee fig. 16 processor and memory 130, 120) configured to:
 transmit a message to a service group for a range (Lee fig. 11 [0144] [0145] a transmit power being determined by the Tx Ue and a transmission taking place to a RxUe using the determined transmit power see also fig.10 [0132] a ue transmitting a message to a plurality of Rx Ue i.e. a service group and see also [0128] groupcast), wherein the message comprises a device-to-device (D2D) message (Lee [0164] d2d communication); 
receive Hybrid Automatic Repeat Request (HARQ) feedback from at least one receiving device (Lee [0127] a ack/nack being received);
 measure a signal strength for the HARQ feedback in a common resource that is common to the service group (Lee [0128] Tx Ue measuring Rx power of feedback and determination being done whether Rx Ue is in coverage and [0142] see also [0152]); 

resend the message based on combined HARQ feedback from the service group having the measured strength greater than a threshold (Lee [0141] retransmission taking place based on a RSRP of NACK feedback).
Lee does not expressly teach based on combined HARQ feedback,
 However, Ashraf from a similar field of endeavor teaches based on combined HARQ feedback (Ashraf page 24 paragraph 3 message being retransmitted based on a combined energy/power of a plurality of ack see also page 6 paragraph 2).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ashraf and the teaching of Lee to use a threshold in order to determine a range based on which a decision is made to send feedback or not. Because Ashraf teaches a method of improving efficient and saving resources for ack/nack feedback, thus providing efficient spectrum utilization (Ashraf page 3 paragraph 3, 4).

As to claim 49. The combination of Lee and Ashraf teaches all the limitation of parent claim 47, 
Lee teaches wherein the HARQ feedback comprises negative HARQ feedback (Lee [0053] NACK i.e. negative HARQ).

As to claim 51. The combination of Lee and Ashraf teaches all the limitation of parent claim 49, 
 (Lee [0141] a determination of whether to resend data based on measured RSRP).

As to claim 52. The combination of Lee and Ashraf teaches all the limitation of parent claim 49, 
Lee teaches wherein the threshold is based on at least one of the range for the message, a quality of service for the message (Lee [0137] parameter indicating priority), or a combination of the range and the quality of service.

As to claim 53. The combination of Lee and Ashraf teaches all the limitation of parent claim 47, 
Lee teaches wherein the signal strength measured for the HARQ feedback comprises at least one of a Received Signal Strength Indicator (RSSI), a Reference Signal Received Power (RSRP) (Lee [0054] RSRP), or a combination.

As to claim 54. The combination of Lee and Ashraf teaches all the limitation of parent claim 47, 
Lee teaches wherein the memory and the at least one processor is further configured to:
provide a parameter for a signal strength threshold associated with the service group in a control portion of the message (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue and [0135] a signaling indicating RSRP threshold for harq feedback via RRC signaling based on which Rx Ue will decide to send feedback or not see also [0136]).

As to claim 55. Lee teaches an apparatus for wireless communication (Lee fig.16 a Ue), comprising:
means for receiving(Lee fig.10 1001  [0132] message being to send to Rx Ue i.e. being received from Rx Ue), from a transmitting device at least a portion of a message for a service group(Lee fig.10 1001 message being to send to Rx Ue i.e. being received from Rx Ue and [0132]  predetermined signal being sent to multiple RxUe i.e. a service group see also [0128] groupcast), wherein the message comprises a device-to-device (D2D) message (Lee [0164] d2d communication); 
means for measuring a signal strength for the received message received from the transmitting device (Lee fig. 10, 1002 [0132] a feedback being sent to transmitting device based on a comparison of a RSRP and a threshold); 
means for determining the apparatus is within a range of the transmitting device based on the measured signal strength for the received message (Lee fig. 10 [0132] RSRP of the received signal being compared to a RSRP threshold i.e. if RSRP is higher than the RSRP threshold indicate that the Rx Ue is within a predetermined range see also [0146]); and 
Lee teaches a range being determined when received signal quality is above a certain threshold but Lee does not expressly teach transmitting feedback 
However, Ashraf from a similar field of endeavor teaches transmitting feedback to the transmitting device when the apparatus is within the range of the transmitting device based on the measured signal strength being greater than a threshold (Ashraf page 11 paragraph 2 ack/nack being a function of communication range which is tight to receive signal quality i.e. RSSI or RSRP   see also provisional page 6 paragraph 5).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ashraf and the teaching of Lee to use a threshold in order to determine a range based on which a decision is made to send feedback or not. Because Ashraf teaches a method of improving efficient and saving resources for ack/nack feedback, thus providing efficient spectrum utilization (Ashraf page 3 paragraph 3, 4).

As to claim 56. The combination of Lee and Ashraf teaches all the limitation of parent claim 55, 
Lee teaches wherein the feedback comprises Hybrid Automatic Repeat Request (HARQ) feedback (Lee [0053] HARQ).

As to claim 57. The combination of Lee and Ashraf teaches all the limitation of parent claim 55, 
 (Lee [0054] RSRP), or a combination of the RSSI and the RSRP.

As to claim 60. The combination of Lee and Ashraf teaches all the limitation of parent claim 55, 
Lee teaches further comprising:
means for transmitting negative Hybrid Automatic Repeat Request (HARQ) feedback to the transmitting device in response to the received message is not being correctly received (Lee [0053] NACK i.e. negative HARQ); or
means for transmitting positive HARQ feedback to the transmitting device in response to the received message being correctly received.

As to claim 61. The combination of Lee and Ashraf teaches all the limitation of parent claim 55, 
Lee teaches wherein the means for determining are configured to skip transmitting the feedback in response to the signal strength measured for an additional received message being below the threshold (Lee [0141] a determination of whether to resend data based on measured RSRP).

As to claim 62. The combination of Lee and Ashraf teaches all the limitation of parent claim 55, 
 (Lee [0137] parameter indicating priority).

As to claim 63. The combination of Lee and Ashraf teaches all the limitation of parent claim 55, 
Lee teaches wherein the threshold is based on the range for the received message (Lee fig. 10 [0132] RSRP of the received signal being compared to a RSRP threshold i.e. if RSRP is higher than the RSRP threshold indicate that the Rx Ue is within a predetermined range see also [0146]).

As to claim 64. The combination of Lee and Ashraf teaches all the limitation of parent claim 55, 
Lee teaches, wherein the threshold is configured at the apparatus (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue).

As to claim 65. The combination of Lee and Ashraf teaches all the limitation of parent claim 55, 
Lee teaches further comprising:
means for receiving a parameter from the transmitting device (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue), wherein the threshold is based at least in part on the parameter (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue).

As to claim 66. The combination of Lee and Ashraf teaches all the limitation of parent claim 65, 
Lee teaches wherein the parameter is comprised in the received message (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue).

As to claim 67.  The combination of Lee and Ashraf teaches all the limitation of parent claim 66, 
Lee teaches wherein the received message further comprises group identifier (ID) information for the service group (Lee [0086] a group destination ID).

As to claim 69. An apparatus for wireless communication, comprising:
means for determining an intended range for a service group (Lee [0144] and fig.11 step 1101 and [0145] determination of a range taking place based on RSRP measurement or threshold and a determination being made whether to send a threshold based on a threshold see also [0135] [0136]);
means for transmitting a message for the service group based (Lee fig. 11 [0144][0145] a transmit power being determined by the Tx Ue and a transmission taking place to a RxUe using the determined transmit power see also fig.10 [0132] a ue transmitting a message to a plurality of Rx Ue i.e. a service group and see also [0128] groupcast), at least in part, on the range (Lee [0144] a transmit power level which correspond to a range), wherein the message comprises a device-to-device (D2D) message(Lee [0164] d2d communication);
and 
(Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue).
wherein feedback to the message is requested from the service group when a measured signal strength of the message is greater than the signal strength threshold (Looking at applicant specification [0080] the limitation is implemented by informing receiving Ue a parameter providing a parameter threshold based on which receiving Ue will decide to send feedback based on this Lee [0135] a signaling indicating RSRP threshold for harq feedback based on which Rx Ue will decide to send feedback or not see also [0136]).
Lee does not expressly teach feedback from service group 
However, Ashraf from a similar field of endeavor teaches feedback from service group (Ashraf page 9 paragraph 6 feedback from groupcast recipient of a message see also provisional page 5 paragraph 11).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ashraf and the teaching of Lee to use a threshold in order to determine a range based on which a decision is made to send feedback or not. Because Ashraf teaches a method of improving efficient and saving resources for ack/nack feedback, thus providing efficient spectrum utilization (Ashraf page 3 paragraph 3, 4).

As to claim 70. The combination of Lee and Ashraf teaches all the limitation of parent claim 69, 
 (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue and [0135] a signaling indicating RSRP threshold for harq feedback via RRC signaling based on which Rx Ue will decide to send feedback or not see also [0136]).

As to claim 71. The combination of Lee and Ashraf teaches all the limitation of parent claim 69, 
Lee teaches wherein the parameter is comprised in the message (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue).

As to claim 72. The combination of Lee and Ashraf teaches all the limitation of parent claim 71, 
Lee teaches wherein the message further comprises an information element associated with a group identifier (ID) for the service group (Lee [0086] a group destination ID).

As to claim 74. Lee teaches an apparatus for wireless communication (Lee fig.11 and [0145] a Tx Ue which works according to a method), comprising:
means for transmitting a message to a service group for an intended range (Lee fig. 11 [0144] [0145] a transmit power being determined by the Tx Ue and a transmission taking place to a RxUe using the determined transmit power see also fig.10 [0132] a ue transmitting a message to a plurality of Rx Ue i.e. a service group and see also [0128] groupcast), wherein the message comprises a device-to-device (D2D) message (Lee [0164] d2d communication); 
means for receiving Hybrid Automatic Repeat Request (HARQ) feedback from at least one receiving device (Lee [0127] a ack/nack being received);
means for measuring a signal strength for the HARQ feedback in a common resource that is common to the service group (Lee [0128] Tx Ue measuring Rx power of feedback and determination being done whether Rx Ue is in coverage and [0142] see also [0152]); 
and 
means for resending the message based on combined HARQ feedback from the service group having the measured signal strength greater than a threshold (Lee [0141] retransmission taking place based on a RSRP of NACK feedback).
Lee does not expressly teach based on combined HARQ feedback
However, Ashraf from a similar field of endeavor teaches based on combined HARQ feedback (Ashraf page 24 paragraph 3 message being retransmitted based on a combined energy/power of a plurality of ack see also page 6 paragraph 2).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ashraf and the teaching of Lee to use a threshold in order to determine a range based on which a decision is made to send feedback or not. Because Ashraf teaches a method of improving efficient and saving resources for ack/nack feedback, thus providing efficient spectrum utilization (Ashraf page 3 paragraph 3, 4).


As to claim 76.  The combination of Lee and Ashraf teaches all the limitation of parent claim 74, 
Lee teaches wherein the HARQ feedback comprises negative HARQ feedback (Lee [0053] retransmission taking place when packets not correctly received and ack/nack).

As to claim 78. The combination of Lee and Ashraf teaches all the limitation of parent claim 76, 
Lee teaches wherein the means for resending are configured to refrain from resending an additional message in response to the signal strength measured for the negative HARQ feedback for the additional message being below the threshold (Lee [0141] a determination of whether to resend data based on measured RSRP).

As to claim 79. The combination of Lee and Ashraf teaches all the limitation of parent claim 76, 
Lee teaches wherein the threshold is based on at least one of the range for the message, a quality of service for the message (Lee [0137] parameter indicating priority), or a combination of the range and the quality of service.

As to claim 80. The combination of Lee and Ashraf teaches all the limitation of parent claim 74, 
 (Lee [0054] RSRP), or a combination.

As to claim 81. The combination of Lee and Ashraf teaches all the limitation of parent claim 74, 
Lee teaches further comprising:
means for providing a parameter for a signal strength threshold associated with the service group in a control portion of the message (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue and [0135] a signaling indicating RSRP threshold for harq feedback via RRC signaling based on which Rx Ue will decide to send feedback or not see also [0136]).

As to claim 82. Lee teaches a non-transitory computer-readable medium storing computer executable code for wireless communication at a receiving device (Lee fig. 16 processor and memory 130, 120), the code when executed by a processor (Lee fig. 16 processor and memory 130, 120), cause the processor to:
receive (Lee fig.10 1001 [0132] message being to send to Rx Ue i.e. being received from Rx Ue), from a transmitting device at least a portion of a message for a service group (Lee fig.10 1001 message being to send to Rx Ue i.e. being received from Rx Ue and [0132] predetermined signal being sent to multiple RxUe i.e. a service group see also [0128] groupcast), wherein the message comprises a device-to-device (D2D) message (Lee [0164] d2d communication); 
(Lee fig. 10, 1002 [0132] a feedback being sent to transmitting device based on a comparison of a RSRP and a threshold); 
determine the apparatus is within a range of the transmitting device based on the measured signal strength for the received message (Lee fig. 10 [0132] RSRP of the received signal being compared to a RSRP threshold i.e. if RSRP is higher than the RSRP threshold indicate that the Rx Ue is within a predetermined range see also [0146]); and 
Lee teaches a range being determined when received signal quality is above a certain threshold but Lee does not expressly teach transmitting feedback to the transmitting device when the apparatus is within the range of the transmitting device based on the measured signal strength being greater than a threshold 
However, Ashraf from a similar field of endeavor teaches transmitting feedback to the transmitting device when the apparatus is within the range of the transmitting device based on the measured signal strength being greater than a threshold (Ashraf page 11 paragraph 2 ack/nack being a function of communication range which is tight to receive signal quality i.e. RSSI or RSRP   see also provisional page 6 paragraph 5).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ashraf and the teaching of Lee to use a threshold in order to determine a range based on which a decision is made to send feedback or not. Because Ashraf teaches a method of  (Ashraf page 3 paragraph 3, 4).

As to claim 83. Lee teaches a computer-readable medium storing computer executable code for wireless communication at a transmitting device (Lee fig. 16 processor and memory 130, 120), the code when executed by a processor cause the processor to:
determine an intended range for a service group (Lee [0144] and fig.11 step 1101 and [0145] determination of a range taking place based on RSRP measurement or threshold and a determination being made whether to send a threshold based on a threshold see also [0135] [0136]);
transmit a message for the service group based (Lee fig. 11 [0144][0145] a transmit power being determined by the Tx Ue and a transmission taking place to a RxUe using the determined transmit power see also fig.10 [0132] a ue transmitting a message to a plurality of Rx Ue i.e. a service group and see also [0128] groupcast), at least in part, on the intended range (Lee [0144] a transmit power level which correspond to a range), wherein the message comprises a device-to-device (D2D) message(Lee [0164] d2d communication);
and 
provide a parameter for a signal strength threshold associated with the service group (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue).
wherein feedback to the message is requested from the service group when a measured signal strength of the message is greater than the signal strength threshold (Looking at applicant specification [0080] the limitation is implemented by informing receiving Ue a parameter providing a parameter threshold based on which receiving Ue will decide to send feedback based on this Lee [0135] a signaling indicating RSRP threshold for harq feedback based on which Rx Ue will decide to send feedback or not see also [0136]).
Lee does not expressly teach feedback from service group 
However, Ashraf from a similar field of endeavor teaches feedback from service group (Ashraf page 9 paragraph 6 feedback from groupcast recipient of a message see also provisional page 5 paragraph 11).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Ashraf and the teaching of Lee to use a threshold in order to determine a range based on which a decision is made to send feedback or not. Because Ashraf teaches a method of improving efficient and saving resources for ack/nack feedback, thus providing efficient spectrum utilization (Ashraf page 3 paragraph 3, 4).

As to claim 84. Lee teaches a non-transitory computer-readable medium storing computer executable code for wireless communication at a transmitting device (Lee fig. 16 processor and memory 130, 120), the code when executed by a processor (Lee fig. 16 processor and memory 130, 120), cause the processor to:
transmit a message to a service group for a range (Lee fig. 11 [0144] [0145] a transmit power being determined by the Tx Ue and a transmission taking place to a RxUe using the determined transmit power see also fig.10 [0132] a ue transmitting a message to a plurality of Rx Ue i.e. a service group and see also [0128] groupcast),  (Lee [0164] d2d communication); 
receive Hybrid Automatic Repeat Request (HARQ) feedback from at least one receiving device (Lee [0127] a ack/nack being received);
 measure a signal strength for the HARQ feedback in a common resource that is common to the service group (Lee [0128] Tx Ue measuring Rx power of feedback and determination being done whether Rx Ue is in coverage and [0142] see also [0152]); 
and 
resend the message (Lee [0141] retransmission taking place based on a RSRP of NACK feedback). 
Lee does not expressly teach based on combined HARQ feedback from the service group having the measured signal strength greater than a threshold.
However, Ashraf from a similar field of endeavor teaches (Ashraf page 24 paragraph 3 message being retransmitted based on a combined energy/power of a plurality of ack see also page 6 paragraph 2).

As to claim 85. The combination of Lee and Ashraf teaches all the limitation of parent claim 1, 
Lee teaches further comprising: receiving a parameter associated with the threshold in a control portion of the message (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue and [0135] a signaling indicating RSRP threshold for harq feedback via RRC signaling based on which Rx Ue will decide to send feedback or not see also [0136]).

As to claim 86. The combination of Lee and Ashraf teaches all the limitation of parent claim 28, 
Lee teaches wherein the at least one processor further configured to:
receive a parameter associated with the threshold in a control portion of the message (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue and [0135] a signaling indicating RSRP threshold for harq feedback via RRC signaling based on which Rx Ue will decide to send feedback or not see also [0136]).

As to claim 87. The combination of Lee and Ashraf teaches all the limitation of parent claim 55, 
Lee teaches further comprising:
means for receiving a parameter associated with the threshold in a control portion of the message (Lee fig. 11 step 1102, Tx Ue providing Tx power threshold parameter to Rx Ue and [0135] a signaling indicating RSRP threshold for harq feedback via RRC signaling based on which Rx Ue will decide to send feedback or not see also [0136]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4,31, 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (US-PG-PUB 2021/0168648 A1) in view of (WO2020/064304 A1) relying on provisional application 62/738336 and in view of Patil et al. (US-PG-PUB  2016/0337935 A1).

As to claim 4. The combination of Lee and Ashraf teaches all the limitation of parent all the limitations of parent claim 1 
The combination of Lee and Ashraf does not teach wherein the signal strength for the received message is measured based on at least one of: 
a control portion of the received message 
a data portion of the received message; or 
a combination of the control portion of the received message and the data portion of the received message.
However, Patil from a similar field of endeavor teaches wherein the signal strength for the received message is measured based on at least one of: 
a control portion of the received message (Patil [0053] measurement taking place using control portion of D2D message); 
a data portion of the received message; or 
a combination of the control portion of the received message and the data portion of the received message.
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Patil and the combined teaching of Lee and Ashraf to use control portion of a signal in order to do (Patil [0007]).

As to claim 31. The combination of Lee and Ashraf teaches all the limitation of parent all the limitations of parent claim 28, 
The combination of Lee and Ashraf does not teach wherein the signal strength for the received message is measured based on at least one of: 
a control portion of the received message 
a data portion of the received message; or 
a combination of the control portion of the received message and the data portion of the received message.
However, Patil from a similar field of endeavor teaches wherein the signal strength for the received message is measured based on at least one of: 
a control portion of the received message (Patil [0053] measurement taking place using control portion of D2D message); 
a data portion of the received message; or 
a combination of the control portion of the received message and the data portion of the received message.
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Patil and the combined teaching of Lee and Ashraf to use control portion of a signal in order to do measurement. Because Patil teaches a method of allowing devices that are out of network to communicate, thus allowing for better spectrum efficiency (Patil [0007]).

As to claim 58. The combination of Lee and Ashraf teaches all the limitation of parent all the limitations of parent claim 54, 
The combination of Lee and Ashraf does not teach wherein the signal strength for the received message is measured based on at least one of: 
a control portion of the received message 
a data portion of the received message; or 
a combination of the control portion of the received message and the data portion of the received message.
However, Patil from a similar field of endeavor teaches wherein the signal strength for the received message is measured based on at least one of: 
a control portion of the received message (Patil [0053] measurement taking place using control portion of D2D message); 
a data portion of the received message; or 
a combination of the control portion of the received message and the data portion of the received message.
	Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Patil and the combined teaching of Lee and Ashraf to use control portion of a signal in order to do measurement. Because Patil teaches a method of allowing devices that are out of network to communicate, thus allowing for better spectrum efficiency (Patil [0007]).

Claim 14,19,41,46,68,73 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (US-PG-PUB 2021/0168648 A1) in view of (WO2020/064304 A1) relying on provisional application 62/738336 and in view of Chee (US-PG-PUB 2017/0195163 A1).

As to claim 14. The combination of Lee and Ashraf teaches all the limitation of parent all the limitations of parent claim 13, 
The combination of Lee and Ashraf does not teach wherein the received message comprises an Information Element (IE) comprising a hash of a group ID for the service group and the parameter or comprising a first IE comprising a hash of the group ID for the service group and a second IE comprising the parameter
However, Chae from a similar field of endeavor teaches wherein the received message comprises an Information Element (IE) comprising a hash of a group ID for the service group and the parameter (Chae [0071] [0078] information element related to a subset of TRP and a bitmap and TRP bit field being generated by hashing) or comprising a first IE comprising a hash of the group ID for the service group and a second IE comprising the parameter.
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chae and the teaching of Lee to add hashing and information element into a message. Because Chae teaches a method for increasing data rate while at the same time reducing power consumption thus providing better spectrum efficiency (Chae [0004]).

As to claim 19. The combination of Lee and Ashraf teaches all the limitation of parent all the limitations of parent claim 18, 
The combination of Lee and Ashraf does not teach further comprising: hashing the group ID with the parameter to generate the information element
However, Chae from a similar field of endeavor teaches   further comprising: hashing the group ID with the parameter to generate the information element (Chae [0071] [0078] information element related to a subset of TRP and a bitmap and TRP bit field being generated by hashing).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chae and the combined teaching of Lee and Ashraf to add hashing and information element into a message. Because Chae teaches a method for increasing data rate while at the same time reducing power consumption thus providing better spectrum efficiency (Chae [0004]).

As to claim 41. The combination of Lee and Ashraf teaches all the limitation of parent all the limitations of parent claim 40, 
The combination of Lee and Ashraf does not teach wherein the received message comprises an Information Element (IE) comprising a hash of a group ID for the service group and the parameter or comprising a first IE comprising a hash of the group ID for the service group and a second IE comprising the parameter
However, Chae from a similar field of endeavor teaches wherein the received message comprises an Information Element (IE) comprising a hash of a group ID for the (Chae [0071] [0078] information element related to a subset of TRP and a bitmap and TRP bit field being generated by hashing) or comprising a first IE comprising a hash of the group ID for the service group and a second IE comprising the parameter.
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chae and the combined teaching of Lee and Ashraf to add hashing and information element into a message. Because Chae teaches a method for increasing data rate while at the same time reducing power consumption thus providing better spectrum efficiency (Chae [0004]).

As to claim 46. The combination of Lee and Ashraf teaches all the limitation of parent all the limitations of parent claim 45, 
The combination of Lee and Ashraf does not teach further comprising: hashing the group ID with the parameter to generate the information element
However, Chae from a similar field of endeavor teaches   further comprising: hashing the group ID with the parameter to generate the information element (Chae [0071] [0078] information element related to a subset of TRP and a bitmap and TRP bit field being generated by hashing).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chae and the combined teaching of Lee and Ashraf to add hashing and information element into a message. Because Chae teaches a method for increasing data rate while at the same (Chae [0004]).

As to claim 68. The combination of Lee and Ashraf teaches all the limitation of parent all the limitations of parent claim 67, 
The combination of Lee and Ashraf does not teach wherein the received message comprises an Information Element (IE) comprising a hash of a group ID for the service group and the parameter or comprising a first IE comprising a hash of the group ID for the service group and a second IE comprising the parameter
However, Chae from a similar field of endeavor teaches wherein the received message comprises an Information Element (IE) comprising a hash of a group ID for the service group and the parameter (Chae [0071] [0078] information element related to a subset of TRP and a bitmap and TRP bit field being generated by hashing) or comprising a first IE comprising a hash of the group ID for the service group and a second IE comprising the parameter.
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chae and the combined teaching of Lee and Ashraf to add hashing and information element into a message. Because Chae teaches a method for increasing data rate while at the same time reducing power consumption thus providing better spectrum efficiency (Chae [0004]).

As to claim 73. The combination of Lee and Ashraf teaches all the limitation of parent all the limitations of parent claim 72, 
The combination of Lee and Ashraf does not teach: mean hashing the group ID with the parameter to generate the information element
However, Chae from a similar field of endeavor teaches   further comprising: mean hashing the group ID with the parameter to generate the information element (Chae [0071] [0078] information element related to a subset of TRP and a bitmap and TRP bit field being generated by hashing).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chae and the combined teaching of Lee and Ashraf to add hashing and information element into a message. Because Chae teaches a method for increasing data rate while at the same time reducing power consumption thus providing better spectrum efficiency (Chae [0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/VOSTER PREVAL/Examiner, Art Unit 2412     

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412